Citation Nr: 0733652	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-37 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to non service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The decedent died in September 2001.  The appellant is the 
mother of his four children.  The appellant, who evidently 
was never married to the decedent, brings this appeal on 
their behalf.  [Paternity test results demonstrate that the 
decedent fathered the appellant's four children.]

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Detroit, Michigan 
which denied the appellant's claim for VA non service-
connected death pension benefits.  

This appeal is REMANDED to the RO via the Appeals Management 
Resource Center (AMC) in Washington, DC.

Issue not on appeal

In March 2002, the RO denied entitlement to non-service 
connected death pension benefits claimed by the decedent's 
surviving spouse.  To the Board's knowledge, the decedent's 
surviving spouse has not disagreed with that decision, and it 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  That being the case, 
there is no need for contested claims procedures to be 
employed at this time.



REMAND

Factual background

The Board finds that a brief factual background is necessary 
for the sake of clarity.

In October 2001, the appellant filed a claim on behalf of the 
decedent's children for death pension benefits.  Her 
application was incomplete, as she merely provided the 
decedent's social security number; no information as to the 
decedent's period of service was included.

As was alluded to above, in November 2001, the decedent's 
surviving spouse filed an application for VA death benefits 
with the RO.  She indicated on her application that the 
decedent was born in August 1933 had served in the United 
States Army from March 1953 to January 1955.  She also noted 
that he had died at the VA Medical Center (VAMC) in Detroit 
in September 2001.  

In January 2002, the RO asked both claimants to provide more 
information as to the decedent and his period of active 
service.  A number of documents were subsequently associated 
with the claims folder a death certificate indicating that 
the decedent, an African-American, was born in May 1930 and 
died at the VAMC in Detroit in September 2001; a certificate 
of honorable discharge from the United States Army in March 
1961 bearing the decedent's name; a photocopy of a DD Form 
217A, indicating a period of active service from March 1953 
to January 1955 but providing no name; a DD Form 214 for a 
white male bearing the decedent's name, indicating a date of 
birth in February 1922 and service from December 1944 to 
December 1945; and a statement on RO letterhead dated in 
November 2003 indicating that the decedent served in the 
United States Army from March 1953 to January 1955.  

The RO submitted an inquiry to the National Personnel Records 
Center (NPRC) in July 2004 to attempt to locate documents for 
the decedent's purported period of service from March 1953 to 
January 1955.  A response was received in August 2004 
indicating that no documents available for the decedent, as 
they were most likely destroyed in a fire at the NPRC in July 
1973.  

Reasons for remand

As should be made clear via the factual background section 
above, whether the decedent in fact served in the United 
Sates military from 1953 to 1955, as is alleged by the 
appellant, is entirely unclear.  

Part of the confusion in this case is due to documents 
submitted by the two claimants or otherwise obtained by the 
RO, which appear to pertain to three different veterans, who 
separated from service in 1945, 1955 and 1961.  Setting that 
aside, there is in fact no specific evidence which indicates 
that the decedent is in fact any one of them.  The 
identification problem is compounded by the fact that the 
decedent has a very common name (first and last).  Moreover, 
as alluded to above, service records from Korean War era 
veterans, as the appellant claims the decedent to be, were 
destroyed in the July 1973 fire at the NPRC.

The current record is so sparse and replete with conflicting 
information that the Board cannot make an informed decision 
as to the crucial question here posed:  was the decedent a 
veteran of a period of war?  The Board believes that further 
attempts to clarify the record must be made. 

Service records

As alluded to above, there is indication from the NPRC that 
the decedent's service medical records [assuming that he 
served on active duty from March 1953 to January 1955] were 
destroyed in a fire in July 1973.  Though it would be futile 
to make an additional attempt to locate the decedent's 
service medical records based on the NPRC's findings, the RO 
should attempt to obtain his service personnel records, as it 
does not appear that there have been any efforts to do so.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].  

VA medical records

The decedent's death certificate indicates that he was an 
inpatient at the VAMC in Detroit when he died.  Accordingly, 
efforts should be made to obtain records from this facility, 
as such records may shed light on his alleged status as a 
veteran.  

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the 
service department and request 
the decedent's complete service 
personnel records, based on his 
date of birth, name and the 
service number of record.  Any 
records located pursuant to this 
request should be associated 
with the claims folder.

2.  VBA should also request all 
records pertaining to the 
decedent from the Detroit VAMC, 
in particular any records upon 
which VAMC relied to establish 
that the decedent was entitled 
to use VA medical facilities.  
Any records obtained should be 
associated with the VA claims 
folder.

3.  After undertaking any 
additional development which it 
deems to be necessary to verify 
that the decedent was in fact a 
veteran, VBA should then 
readjudicate the appellant's 
claim for entitlement to VA 
death pension benefits on behalf 
of the decedent's illegitimate 
children.  If the benefit sought 
on appeal remains denied, VBA 
should provide the appellant 
with a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



